DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 1, line 4: “sheathed” should be corrected to - -sheathing- -;
Claim 7, line 4: “sheathed” should be corrected to - -sheathing- -;
Claim 11, line 9: “sheathed” should be corrected to - -sheathing- -;
Claim 17, line 4: “sheathed” should be corrected to - -sheathing- -;
Appropriate correction is required.

















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen (US 8,535,097).
Regarding claim 1: Yen teaches an electrical connector (Fig. 2) comprising: an insulating body 11; a plurality of terminals 2, disposed in the insulating body (Fig. 1); a first shell 42, sheathing the insulating body to form an insertion space for connecting to another electrical connector (see Fig. 1), wherein the first shell 42 has at least one first soldering leg (see Fig. 2), and the first soldering leg is adjacent to an opening (at 420; Fig. 2) of the insertion space (see Fig. 2); and a second shell 41, superposed on the first shell 42 (see Fig. 1 wherein the second shell is placed on top of a surface of the first shell), wherein the second shell 41 has at least one second soldering leg (e.g. see rear of second shell 41; Fig. 2), and the second soldering leg is away from the opening of the insertion space (see Fig. 1).  
Regarding claim 6: Yen teaches all the limitations of claim 1 and further teaches wherein the first shell 42 and the second shell 41 are metallic shells (e.g. it is known in the art that the first and second shells would be metallic).  
Regarding claim 7: Yen teaches all the limitations of claim 1 and further teaches wherein the first shell 42 has a ring-shaped body (Fig. 2) and the first soldering leg extending from the ring-shaped body (Fig. 2), and the second shell 41 has a Ƞ-shaped body (e.g. along the front) and the second soldering leg extending from the Ƞ -shaped body (Fig. 2), the ring-shaped body is sheathing the insulating body 11 (Fig. 1), the Ƞ -shaped body is superposed on and locked the ring-shaped body (see Fig. 1).  
Regarding claim 8: Yen teaches all the limitations of claim 7 and further teaches wherein a stamped hollow portion (e.g. see between 421, 422; Fig. 2) is disposed between the first soldering leg and the ring-shaped body (see Figs. 1-2), and the hollow portion faces away from the Ƞ -shaped body (Fig. 1).  
Regarding claim 9: Yen teaches all the limitations of claim 7 and further teaches wherein the first shell 42 is locked at two opposite wings of the Ƞ -shaped body (see Fig. 1 for both shells locked to one another and located between wings).  
Regarding claim 10: Yen teaches all the limitations of claim 1 and further teaches wherein the first shell 42 and the first soldering leg and the second shell 41 and the second soldering leg constitute a double-layer shell and an internal and external staggered soldering leg configuration structure outside the insulation body (see Fig. 1).  

Claims 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 8,262,414).
Regarding claim 1: Li teaches an electrical connector 100 (Fig. 1) comprising: an insulating body 10; a plurality of terminals 20, disposed in the insulating body (Fig. 1); a first shell 30, sheathing the insulating body to form an insertion space for connecting to another electrical connector (see Fig. 1), wherein the first shell 30 has at least one first soldering leg (see Fig. 2), and the first soldering leg is adjacent to an opening 36 (Fig. 2) of the insertion space (see Fig. 2); and a second shell 40, superposed on the first shell 30 (see Fig. 1 wherein the second shell is placed on top of a surface of the first shell), wherein the second shell 40 has at least one second soldering leg (e.g. see rear of second shell 40; Fig. 2), and the second soldering leg is away from the opening of the insertion space (see Fig. 1).  
Regarding claim 2: Li teaches all the limitations of claim 1 and further teaches wherein the second shell 40 has at least one depression (e.g. under leadline 43; Fig. 2), and the first soldering leg (e.g. first soldering leg located towards front of first shell 30; Fig. 2) extends and penetrates the depression to be exposed outside the second shell (e.g. see Fig. 1 for the first soldering leg extending under the depression and can be seen outside of the second shell).  
Regarding claim 3: Li teaches all the limitations of claim 2 and further teaches wherein the insulating body 10 has a front side and a rear side opposite to each other (see Fig. 2), and two lateral sides opposite to each other (Fig. 2), the opening of the insertion space is located on the front side, and the depression, the first soldering leg and the second soldering leg are located on at least one of the two lateral sides (see Fig. 1).  
Regarding claim 4: Li teaches all the limitations of claim 3 and further teaches wherein the electrical connector 100 has a plug/unplug axis (e.g. along tongue 12; Fig. 2), and a size of the second shell 40 along the plug/unplug axis is smaller than a size of the first shell 30 along the plug/unplug axis (e.g. the side portions of the second shell are smaller in size than the length of the first shell; Fig. 1), and the front side and the rear side are located on the plug/unplug axis.  
Regarding claim 6: Li teaches all the limitations of claim 1 and further teaches wherein the first shell 30 and the second shell 40 are metallic shells (e.g. it is known in the art that the first and second shells would be metallic).  
Regarding claim 7: Li teaches all the limitations of claim 1 and further teaches wherein the first shell 30 has a ring-shaped body (Fig. 2) and the first soldering leg extending from the ring-shaped body (Fig. 2), and the second shell 40 has a Ƞ-shaped body (Fig. 2) and the second soldering leg extending from the Ƞ -shaped body (Fig. 2), the ring-shaped body is sheathing the insulating body 10 (Fig. 1), the Ƞ -shaped body is superposed on and locked the ring-shaped body (see Fig. 1).  
Regarding claim 8: Li teaches all the limitations of claim 7 and further teaches wherein a stamped hollow portion (e.g. see between 34; Fig. 4) is disposed between the first soldering leg and the ring-shaped body (see Figs. 1-4), and the hollow portion faces away from the Ƞ -shaped body (Fig. 1).  
Regarding claim 9: Li teaches all the limitations of claim 7 and further teaches wherein the first shell 30 is locked at two opposite wings 45 of the Ƞ -shaped body (see Fig. 1).  
Regarding claim 10: Li teaches all the limitations of claim 1 and further teaches wherein the first shell 30 and the first soldering leg and the second shell 40 and the second soldering leg constitute a double-layer shell and an internal and external staggered soldering leg configuration structure outside the insulation body (see Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 8,262,414), in view of Hsu (US 9,660,399).
Regarding claim 11: Li teaches an electrical connector 100 comprising: an insulating body 10 comprising a base portion 13 and a tongue portion 12; a plurality of terminals 20, disposed in the insulating body and partially exposed from two tongue surfaces of the tongue portion (Fig. 1); a first metallic shell 30, sheathing the insulating body 10 to form an insertion space (Fig. 1), wherein the first metallic shell 30 has at least one first soldering leg (at 34; Fig. 1), and the first soldering leg is adjacent to an opening 36 of the insertion space (see Figs. 1-2); and a second metallic shell 40, superposed on the first metallic shell (Fig. 1), wherein the second metallic shell 40 has at least one second soldering leg (e.g. see rear of second shell 40; Fig. 2), and the second soldering leg is away from the opening of the insertion space (Fig. 1).  
	Li does not explicitly teach wherein two side edges of the tongue portion respectively has a depressed space; a metallic plate disposed in the insulating body, wherein two side edges of the metallic plate are respectively and exposed on the depressed spaces of the two side edges of the tongue portion.
	Hsu teaches two side edges of a tongue portion 15 respectively has a depressed space (at 151; Fig. 3); a metallic plate 4 disposed in an insulating body 1 (Fig. 2C), wherein two side edges of the metallic plate are respectively and exposed on the depressed spaces of the two side edges of the tongue portion (see Fig. 5A).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with two side edges of the tongue portion respectively has a depressed space; a metallic plate disposed in the insulating body, wherein two side edges of the metallic plate are respectively and exposed on the depressed spaces of the two side edges of the tongue portion as taught by Hsu into the electrical connector of Ko in order to achieve the advantage of providing further grounding/shielding means. 
Regarding claims 12-14: Rejected for substantially the same reasons as claims 2-4, respectively. 
Regarding claim 16: Li, in view of Hsu, teaches all the limitations of claim 11 and Li further teaches wherein the electrical connector 100 is an electrical receptacle connector (Fig. 1).  
Regarding claims 17-19: Rejected for substantially the same reasons as claims 7-9, respectively. 

Allowable Subject Matter
Claims 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors with at least two shells and staggered/offset legs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833